DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 2/3/2021 are as follows:
	Claims 1, 6, 7, and 10 are amended,
	Claims 2, 4, and 5 are canceled,
	Claims 1 and 12 are new,
	Claims 1, 3, and 6-12 are currently pending. 
	
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (U.S. Patent Publication No. 2009/0071632, “Bryant”).

Regarding Claim 11, Bryant discloses a heat dissipation structure (figs 1a, 1b) comprising: 
a planar upper plate (132);
a planar lower plate (112); and
an extensible portion (120) disposed between and connected to the planar upper and lower plates to together define a sealed chamber (107, 110, 130) and wherein the extensible portion is configured to be axially extended and compressed to respectively increase and decrease a height of the heat dissipation structure (such as for example as showed in figure 2A) and such that, in a minimum height configuration (shown in fig 1A,B), the planar upper and lower plates and the extensible portion are parallel to each other (see annotated fig 1B below).

    PNG
    media_image1.png
    400
    658
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (U.S. Patent No. 3,604,504, “Kessler”, previously cited”) in view of Masuko et al. (Japanese Patent Publication JP1984060184A, “Masuko”, previously cited).

Regarding Claim 1, Kessler discloses a heat dissipation structure (fig 1) comprising:
a main body (fig 1) having a upper plate (15, see annotated fig 1 below), a lower plate (15, see annotate fig 1 below), and an extensible portion (13) disposed between and connected directly to the upper and the lower plates (fig 1) so as together define a chamber (see annotated fig 1 below),
a main body capillary structure (17) disposed on an inner surface of the planar upper and lower plates, and
a working fluid filled in the chamber (col 2, lines 33-36).

    PNG
    media_image2.png
    680
    592
    media_image2.png
    Greyscale

However, Kessler does not explicitly disclose wherein the upper and lower plates are planar or a coating formed and disposed on an inner surface of the extensible portion and extending from an upper end to a lower end of the extensible portion, one end of the coating being in contact and connected with the main body capillary structure disposed on the upper planar plate, an opposite end of the coating being in contact and connected with the main body capillary structure disposed on the lower planar plate. Masuko, however, discloses a heat pipe (fig 3) wherein the end plate (see annotated fig 3 below) is planar and a coating (3) formed and disposed on an inner surface of an extensible portion (see annotated fig 3 below) and extending from an upper end to a lower end of the extensible portion (as extends the entire length of the 


    PNG
    media_image3.png
    667
    952
    media_image3.png
    Greyscale

Regarding Claim 3, the combination of Kessler and Masuko discloses all previous claim limitations. Kessler, as modified, further discloses wherein the main body (11, Kessler) has an evaporation section and a condensation section (see annotated fig 1 below, Kessler), the condensation section and the evaporation section being respectively positioned on the upper planar plate (15, Kessler, planar as taught by Masuko) and the lower planar plate (15, Kessler, planar as taught by Masuko), the extensible portion (13, Kessler) having multiple extensible sections each having an annular trough body and an annular crest body (see annotated fig 1 below, Kessler), the annular trough body and the annular crest body forming one extensible section, the annular trough bodies and the annular crest bodies of the extensible sections being alternately arranged and connected with each other to form the extensible sections (see fig 1 below, Kessler), whereby the extensible sections can be extended or compressed (col 1, line 66-col 2, line 3, Kessler).

    PNG
    media_image4.png
    520
    381
    media_image4.png
    Greyscale



8.	Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuko et al. (Japanese Patent Publication JP1984060184A, “Masuko”, previously cited) in view of Kessler et al. (U.S. Patent No. 3,604,504, “Kessler”, previously cited”).

Regarding Claim 1, Masuko discloses a heat dissipation structure (fig 3) comprising a main body (1) having a planar upper plate (see annotated fig 3 below) and an extensible portion (see annotated fig 3, as the heat pipes flexibility would impart some degree of extendibility, see 
a main body capillary structure (4) disposed on an inner surface of the chamber planar upper plate (see annotated fig 3 below), 
a working fluid filled in the chamber (page 2, line 9 of translation), and 
a coating (3) formed and disposed on an inner surface of the extensible portion (fig 3) and extending from an upper end to a lower end of the extensible portion (as it extends the full length of the extensible portion), one end of the coating being in contact and connected with the main body capillary structure (4, see page 4, lines 26-28 of translation) disposed on the upper planar plate (see annotated fig 3 below).


    PNG
    media_image3.png
    667
    952
    media_image3.png
    Greyscale



Regarding Claim 6, the combination of Masuko and Kessler discloses all previous claim limitations. Masuko further discloses wherein the main body capillary structure (4, Masuko) is a woven mesh (page 4, line 44 of translation) and the coating (3) being a capillary structure (page 2, line 44-page 3, line 1, of translation).

Regarding Claim 7, the combination of Masuko and Kessler discloses all previous claim limitations. Masuko further discloses wherein the coating (3) is a fabric structure (as the carbon fibers are felted together, see page 3, lines 30-31, of translation). 

Regarding Claim 8, the combination of Masuko and Kessler discloses all previous claim limitations. Masuko, as modified, does not explicitly disclose wherein the main body is a vapor chamber. Kessler, however, discloses a heat pipe (fig 1) wherein the main body may be a vapor chamber (in the case of a square cross-section rather than round, see col 2, lines 49-51). It would have been obvious to a person of ordinary skill in the art for Masuko, as modified, to have the main body be a vapor chamber in order to optimize the surface area contact to a heat source and thus optimize the heat dissipation of said heat source. 

Regarding Claim 9, the combination of Masuko and Kessler discloses all previous claim limitations. Masuko, as modified, does not explicitly disclose wherein the upper and lower planar plates are made of a metal material selected from a group consisting of copper, gold, and aluminum. Kessler, however, discloses a heat pipe (fig 1) the upper and lower plates (15) are made of copper (col 1, line 61). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Masuko, as modified, to have the upper and lower planar plates be made of copper in order to optimize the heat exchange efficiency. 

 
	Regarding Claim 10, the combination of Masuko and Kessler discloses all previous claim limitations. Masuko further discloses wherein the coating (3) is a capillary structure (page 2, line 44-page 3, line 1 of translation) consisting of a fiber body (carbon fiber). 



9.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant as applied to claim 11 above, and further in view of Masuko et al. (Japanese Patent Publication JP1984060184A, “Masuko”, previously cited).
Regarding Claim 12, Bryant discloses all previous claim limitations. Bryant further discloses a working fluid filled in the chamber (¶0009). However, Bryant does not explicitly disclose a main body capillary structure and a coating disposed on an inner surface of the chamber. Masuko, however, discloses a heat dissipation structure (fig 3) wherein a main body capillary structure (4) and a coating (3) are disposed on an inner surface of a chamber (fig 3). Masuko teaches that this allow for an ultrafine carbon fiber to be applied to the surface (page 4, lines 25-33 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bryant to provide the main body capillary structure and coating of Masuko in order to improve the circulation of the working fluid. 
Response to Arguments
10.	Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive.s
Applicant argues (pages 8-9 and 11) that Masuko and Kessler disclose heat pipes that provide one-dimensional heat exchange in that heat is transferred from one end to the other. This is in contrast to the Applicant’s invention provides two-dimensional heat exchanger to achieve uniform heat dissipation. Thus the effects of the heat exchange are different. The Examiner respectfully disagrees; both Masuko and Kessler are capable of two dimensional heat exchange, for example as shown below Kessler can transfer heat in 

    PNG
    media_image5.png
    597
    596
    media_image5.png
    Greyscale

Applicant argues (pages 8-9, 11) that Masuko and Kessler teache a tubular structure which is different than structure of the Applicant’s invention. However, there is no claim language that inhibits the use of a tubular structural to meet the claims. 
Applicant argues (page 9 and 11) that Masuko and Kessler fails to disclose the features of “a main body capillary structure disposed on an inner wall of the chamber” and “the extensible portion disposed between and connected directly to the upper and the lower planar plates”, such as Applicant recites. The Examiner respectfully disagrees; as explained in the rejection above Masuko and Kessler do meet these claim limitations. 
Applicant argues (page 9) that Masuko et al. has to additionally use a metal mesh to hold the extra fine carbon fibers to the inner circumferential surface of the heat pipe, so that the metal mesh and the fine carbon fibers can be twisted in a small degree when the heat pipe is folded. It is noted that a number of extra fine carbon fibers are bundled together first before attaching to the heat pipe. Therefore, the extra fine carbon fibers are not in completely close contact with the inner circumferential surface of the heat pipe. As a result, in comparison, the absorption ability of the extra fine carbon fibers to working fluid is poor, and hence, the working fluid cannot flow back quickly, resulting in dry burning. The Examiner respectfully disagrees; there is nothing to suggest that the carbon fibers would not be kept in close contact to the walls of the heat pipe via the metal mesh. Further, there is nothing in the claim language that would not be met even if dry burning were to occur. 
Applicant argues (page 9) in manufacturing the heat pipe of Masuko et al., firstly, a rod is inserted into the metal tube 1 from the front end to the rear end. Then, extra fine carbon fibers 3 are inserted in the space between the rod and the metal tube 1. Subsequently, the metal mesh 4 in an annular shape is inserted into the metal tube to position between the rod and the extra fine carbon fibers 3. After the metal mesh 4 is successfully pressed on the extra fine carbon fibers 3 and firmly holds the extra fine carbon fibers 3 in place, the metal tube 1 is vacuumed, filled with working fluid and sealed, and a heat pipe is formed. Due to the manufacturing method, both the front and rear ends of the heat pipe are ineffective areas, incapable to produce phase changes between liquid and vapor and not allowing the arrangement of any capillary structure (as shown in Fig. 3). Therefore, the front and rear ends of the heat pipe cannot provide any capillary force to keep the working fluid. 
Applicant argues (page 10) when the heat pipe of Masuko et al. is extended or folded, the metal mesh and the extra fine carbon fibers would generate a structural interference and hinder the stretching and folding. If the heat pipe is forced to fold, the metal mesh and the extra fine carbon fibers have to fold inward and eventually the metal mesh and the extra fine carbon fibers would squeeze tightly together in the central part of the heat pipe. Such an action would cause the metal mesh and the extra fine carbon fibers to fall off and lose contact with the inner circumferential surface of the heat pipe. When this happens, the capillary effect is reduced and the working fluid cannot effectively and quickly flow back. On the other hand, when the heat pipe is stretched, because the metal mesh and the extra fine carbon fibers are firmly attached together, the pulling force between the metal mesh and the extra fine carbon fibers would in turn cause breakage. Consequently, the heat pipe cannot function normally for remote heat dissipation. More importantly, Masuko et al. fails to disclose the technical means of “a coating disposed on an inner surface of the chamber and extending from an upper end to a lower end of the extensible portion, wherein an upper end and a lower end of the coating are respectively in contact and connected with the main body capillary structure at the upper plate and the lower plate in the chamber”, such as Applicant now recites. The Examiner respectfully disagrees; as Masuko is designed to be flexible there is nothing to suggest that the carbon fibers would break during use. Further Masuko does teach having the coating connected to the mainbody capillary structure as explained in the rejection above. 
Applicant argues (page 11) n Kessler et al., it is mentioned in col. 2 line 67 to col. 3 line 3 of the specification that the wick structure 17 comprises a plurality of first cross wires 19 and a plurality of second cross wires 21, in which the cross wires 19 and 21 can slide with respect to each other when the heat pipe is flexed or bent along the flexible axis 14. It is explicitly known from this description that both the cross wires 19 and 21 are not firmly attached to the inner surface of the heat pipe. As shown in Fig. 1, the wick structure 17 only attaches to the protruded portion of the bellows 13, while the wick structure 17 is not attached to the recess portion of the bellows 13. Due to such an arrangement, the working fluid cannot flow quickly back via the wick structure 17 and dry burning occurs. Both the front and rear ends (i.e. the cupshaped end members 15) of the heat pipe of Kessler et al. are ineffective areas, incapable of inducing phase changes between liquid and vapor and precluding the arrangement of capillary structure (as shown in Fig. 3). Therefore, the front and rear ends of the heat pipe cannot provide any capillary force to move the working fluid. The Examiner respectfully disagrees; Kessler clearly states that this is a wick structure and thus allow for the movement of the working fluid. It is not clear how the ends are Kessler and ineffective heat transfer locations when that is there purpose. Further even if they are ineffective it is unclear what claim language is not being met. 
Applicant argues (page 12) that Kessler et al. fails to disclose the technical means of “a coating formed and disposed on an inner surface of the chamber corresponding to the extensible portion and extending from an upper end to a lower end of the extensible portion, one end of the coating being in contact and connected with the main body capillary structure disposed on the inner wall of the chamber in adjacency to the upper planar plate, the other end of the coating being in contact and connected with the main body capillary structure disposed on the inner wall of the chamber in adjacency to the lower planar plate”, such as Applicant recites. However, Kessler is not being relied upon to teach these limitations, rather Masuko is relied upon to teach these limitations. 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763